         Case 6:20-cv-00981-ADA Document 19 Filed 03/22/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00980-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00981-ADA
           Plaintiff,                         §     CIVIL ACTION 6:20-cv-00982-ADA
                                              §     CIVIL ACTION 6:20-cv-00984-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00985-ADA
                                              §
 CANON, INC.,                                 §
           Defendant.                         §
                                              §



                      JOINT CASE READINESS STATUS REPORT

       TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendant Canon, Inc. (“Canon”) hereby provide the following status report in advance of the

initial Case Management Conference (CMC).

                               FILINGS AND EXTENSIONS

       Plaintiff WSOU filed a complaint in each of the above-numbered cases on October 19,

2020. There have been no extensions.

                           RESPONSES TO THE COMPLAINTS

       On March 15, 2021, Defendant Canon responded to each of WSOU’s Complaints by filing

an Answer and Affirmative Defenses. See Case No. 6:20-cv-00980, Dkt. 17; Case No. 6:20-cv-

00981, Dkt. 14; Case No. 6:20-cv-00982, Dkt. 14; Case No. 6:20-cv-00984, Dkt. 14; Case

No. 6:20-cv-00985, Dkt. 14.




                                              1
         Case 6:20-cv-00981-ADA Document 19 Filed 03/22/21 Page 2 of 4




                                    PENDING MOTIONS

       On March 15, 2021, Defendant Canon filed a Motion to Dismiss Complaint for Patent

Infringement in each of the above-numbered cases. See Case No. 6:20-cv-00980, Dkt. 16; Case

No. 6:20-cv-00981, Dkt. 13; Case No. 6:20-cv-00982, Dkt. 13; Case No. 6:20-cv-00984, Dkt. 13;

Case No. 6:20-cv-00985, Dkt. 13.

       On March 18, 2021, Plaintiff WSOU filed an Unopposed Motion for Extension of Time to

File Responses to Defendant Canon, Inc.’s Motions to Dismiss in each of the above-numbered

cases. See Case No. 6:20-cv-00980, Dkt. 19; Case No. 6:20-cv-00981, Dkt. 18; Case No. 6:20-

cv-00982, Dkt. 18; Case No. 6:20-cv-00984, Dkt. 18; Case No. 6:20-cv-00985, Dkt. 18.

       There are no other pending motions.

                    RELATED CASES IN THIS JUDICIAL DISTRICT

       The above-numbered cases were all filed by Plaintiff WSOU against Defendant Canon in

this District. There are no known related cases.

                          IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings with respect to the patents asserted

in the above-numbered cases.

                   NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff WSOU has asserted one patent in each case. Plaintiff WSOU has not yet identified

the number of asserted claims, although it asserted one claim in each Complaint. Plaintiff WSOU

has not yet served its preliminary infringement contentions.




                                               2
           Case 6:20-cv-00981-ADA Document 19 Filed 03/22/21 Page 3 of 4




                        APPOINTMENT OF TECHNICAL ADVISER

         The parties are discussing whether appointment of a technical adviser would be beneficial

and will so advise the Court in the coming weeks.

                                MEET AND CONFER STATUS

         Plaintiff WSOU and Defendant Canon conducted a meet & confer conference for the

above-numbered cases on March 19, 2021. The parties raise the following pre-Markman issues:

         Protective Order.       The parties anticipate submitting a proposed form of

protective/confidentiality order, or their limited disputes regarding such an order, in the coming

weeks.

         The parties currently have no other pre-Markman issues for discussion at the CMC.


Date: March 22, 2021                                 Respectfully submitted,

  /s/ Mark D. Siegmund                              /s/ John M. Jackson
 Jonathan K. Waldrop (CA Bar No. 297903)            John M. Jackson (Texas Bar No. 24002340)
 (Admitted in this District)
                                                    jjackson@jw.com
 jwaldrop@kasowitz.com                              JACKSON WALKER, LLP
 Darcy L. Jones (CA Bar No. 309474)                 2323 Ross Avenue, Suite 600
 (Admitted in this District )                       Dallas, TX 75201
 djones@kasowitz.com                                Tel: (214) 953-6000
 Marcus A. Barber (CA Bar No. 307361)               Fax: (214) 953-5822
 (Admitted in this District)
 mbarber@kasowitz.com                               Joseph A. Calvaruso (pro hac vice)
 John W. Downing (CA Bar No. 252850)                jcalvaruso@orrick.com
 (Admitted in this District)                        Richard F. Martinelli (pro hac vice)
 jdowning@kasowitz.com                              rmartinelli@orrick.com
 Heather S. Kim (CA Bar No. 277686)                 ORRICK, HERRINGTON & SUTCLIFFE LLP
 (Admitted in this District)                        51 West 52nd Street
 hkim@kasowitz.com                                  New York, NY 10019-6142
 Jack Shaw (CA Bar No. 309382)                      Tel: (212) 506-5000
 (Admitted in this District)                        Fax: (212) 506-5151
 jshaw@kasowitz.com
 KASOWITZ BENSON TORRES LLP                         ATTORNEYS FOR DEFENDANT
 333 Twin Dolphin Drive, Suite 200                  CANON INC.
 Redwood Shores, California 94065
 Telephone: (650) 453-5170
 Facsimile: (650) 453-5171


                                                3
       Case 6:20-cv-00981-ADA Document 19 Filed 03/22/21 Page 4 of 4




By: /s/ Mark D. Siegmund
Mark D. Siegmund (TX Bar No. 24117055)
mark@waltfairpllc.com
LAW FIRM OF WALT FAIR, PLLC
1508 N. Valley Mills Drive
Waco, TX 76710
Telephone: (254) 772-6400
Facsimile: (254) 772-6432


ATTORNEYS FOR PLAINTIFF
WSOU INVESTMENTS, LLC
d/b/a BRAZOS LICENSING AND
DEVELOPMENT




                                         4
